March 2, 1926. The opinion of the Court was delivered by
This is an action to set aside certain deeds executed by the defendant, Barbara E. Porter, which are alleged to have been executed in fraud of the rights of the plaintiff, a subsequent judgment creditor. The appeal is from a compulsory order of reference granted upon motion of the plaintiff over the protest and objection of the defendants.
It is settled by the decisions of this Court, notablyNewell v. Blankenship, 130 S.C. 131;125 S.E., 420, and Bank v. Foster, 132 S.C. 410;129 S.E., 629, that a compulsory order of reference may be ordered only in cases coming within the equitable cognizance of the Court; and that even if the cause of action be deemed equitable, the Court has no power to compulsorily order a reference except under the circumstances detailed in Section 593 of the Code of Civil Procedure 1922, "where the trial of an issue of fact shall require the examination of a long account on either side." The case presented does come within the provisions of the Code, and as a consequence the order of reference was erroneous.
The judgment of this Court is that the order appealed from be reversed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS, BLEASE and STABLER concur.